Citation Nr: 1510891	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's hearing loss disability has been manifested by Level I impairment in the right ear and Level XI impairment in the left ear throughout the appeal period.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in April 2011.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim, including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  

VA also assisted the Veteran in the development of his claims.  The Veteran's medical records have been obtained and are in the claims file.  The Veteran was also afforded a VA examination.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran was also offered an opportunity for a Board hearing, which he declined.  The Board accordingly finds that the duties to notify and assist have been satisfied and the Board may proceed to a decision on the merits.  

II.  Merits

In a rating decision dated in June 1996 the RO granted service connection for left ear hearing loss and assigned a 10 percent rating based on total deafness in the left ear alone.

In April 2011 the Veteran filed a claim for an increased rating, and in a rating decision dated in June 2011 the RO granted service connection for right ear hearing loss in accordance with 38 C.F.R. § 3.383(a)(3), which provides for compensation for non-service connected hearing loss as a paired organ if the service connected hearing loss in the other ear is compensable on its own.  The RO then continued the 10 percent disability rating, this time for bilateral hearing loss.  The Veteran has appealed the assigned rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).





Facts and Analysis

As stated before, in April 2011 the Veteran filed a claim for a rating higher than 10 percent for his hearing loss.  There is no clinical evidence related to hearing problems in the claims file in the year prior to the Veteran's claim.   

On VA audiological examination in May 2011, puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 20, 35, 65, and 80, respectively in the RIGHT ear; and 100+ at all frequencies in the LEFT ear; for an average of 50 decibels in the RIGHT ear, and 100+ decibels in the LEFT ear.  Speech recognition scores were 96 percent in the right ear and 0 percent in the left ear.  These findings correspond to Level I impairment in the right ear, and Level XI (maximum) impairment in the left ear, which equates to a schedular rating of 10 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation of the left ear thresholds under the provisions of 38 C.F.R. § 4.86 yields the same result.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  There is no other clinical evidence related to the Veteran's hearing loss.  

Accordingly, and based on the medical evidence of record, the Board finds that the criteria for a schedular rating higher than 10 percent for bilateral hearing loss are not met at any time during the appeal period and a staged rating is in turn not warranted.  Hart, 21 Vet. App. 505.

As for an extraschedular rating, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  However, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and referral to the Director of VA's Compensation and Pension Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular criteria for rating hearing loss accounts for the Veteran's hearing pattern (normal to severe right ear hearing loss and profound left ear loss) and associated symptoms (difficulty conversing with others and hearing the television), and provide for higher ratings when the disability is productive of greater impairment.  The assigned schedular criteria is therefore adequate and referral for extraschedular consideration is not required.

As for a total disability rating for compensation based on individual unemployability (TDIU), the Veteran does not allege, and the evidence does not show, that his hearing loss alone is of sufficient severity to produce unemployability.  Indeed, the Board notes that in his August 2011 notice of disagreement the Veteran reported that since being fitted by VA with hearing aids he is now able to "hear the television and talk on the telephone."  He made no mention of any unemployability due to his hearing loss, and there is no evidence of this in the record.  Thus, the Board finds that a claim for a TDIU is not raised by the record.  


ORDER

A rating higher than 10 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


